Exhibit 10.1

EXECUTION COPY

 

 

CREDIT AGREEMENT

among

ACE LIMITED,

VARIOUS FINANCIAL INSTITUTIONS,

and

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Issuing Bank and as Administrative Agent

Dated as of June 16, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

ARTICLE I.

   DEFINITIONS AND INTERPRETATION    1

1.01

   Certain Defined Terms    1

1.02

   Computation of Time Periods; Other Definitional Provisions    5

1.03

   Accounting Terms and Determinations    6

ARTICLE II.

   AMOUNTS AND TERMS OF THE LETTERS OF CREDIT    6

2.01

   The Letters of Credit    6

2.02

   Issuance and Extensions and Drawings, Participations and Reimbursement with
Respect to Letters of Credit    7

2.03

   Reimbursement Obligations    9

2.04

   Termination or Reduction of the Commitments    11

2.05

   Fees    11

2.06

   Increased Costs, Etc.    11

2.07

   Payments and Computations    12

2.08

   Taxes    13

2.09

   Sharing of Payments, Etc.    15

2.10

   Use of Letters of Credit    15

2.11

   Replacement of Affected Bank or Nonconsenting Bank    15

2.12

   Certain Provisions Relating to the Issuing Bank and LOCs    16

2.13

   Failure of Issuing Bank to be an Eligible Issuer    18

ARTICLE III.

   CONDITIONS    18

3.01

   Conditions Precedent to Closing Date    18

3.02

   Conditions Precedent to Each Issuance, Extension or Increase of an LOC    19

ARTICLE IV.

   REPRESENTATIONS AND WARRANTIES    19

4.01

   Existence, Etc.    19

4.02

   Authority and Authorization    20

4.03

   Approvals    20

4.04

   Enforceability    20

4.05

   Litigation    20

4.06

   Financials    20

4.07

   Accuracy of Information    21

4.08

   Margin Stock    21

4.09

   Compliance with Certain Acts    21

4.10

   Reimbursement Agreement Representations and Warranties    21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

ARTICLE V.

   COVENANTS    21

5.01

   Pari Passu Ranking    21

5.02

   Other Covenants    21

ARTICLE VI.

   EVENTS OF DEFAULT    22

6.01

   Events of Default and Their Effect    22

6.02

   Actions in Respect of the Letters of Credit upon Default    23

ARTICLE VII.

   THE ADMINISTRATIVE AGENT    23

7.01

   Authorization and Action    23

7.02

   Administrative Agent’s Reliance, Etc.    23

7.03

   The Administrative Agent and Affiliates    24

7.04

   Bank Credit Decision    24

7.05

   Successor Administrative Agent    25

ARTICLE VIII.

   MISCELLANEOUS    25

8.01

   Amendments, Etc.    25

8.02

   Notices, Etc.    26

8.03

   No Waiver; Remedies    27

8.04

   Costs and Expenses    27

8.05

   Right of Set-off    28

8.06

   Binding Effect    28

8.07

   Assignments and Participations    28

8.08

   Execution in Counterparts    31

8.09

   No Liability of the Issuing Bank    31

8.10

   Confidentiality    31

8.11

   Jurisdiction, Etc.    32

8.12

   Governing Law    32

8.13

   WAIVER OF JURY TRIAL    33

8.14

   Disclosure of Information    33

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SCHEDULE I

   Commitment Amounts

EXHIBIT A

   Form of Assignment and Acceptance

EXHIBIT B-1

   Form of Letter of Credit (No Reinsurance Trust) Irrevocable Standby Letter of
Credit

EXHIBIT B-2

   Form of Letter of Credit (Reinsurance Trust) Irrevocable Standby Letter of
Credit

EXHIBIT C

   Reinsurance Trust Agreement (Excerpt)

EXHIBIT D

   Form of LOC Application

EXHIBIT E-1

   Form of Opinion of Niederer Kraft & Frey AG

EXHIBIT E-2

   Form of Opinion of Mayer Brown LLP



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 16, 2009 is among ACE
Limited, a Swiss company (“ACE”), the financial institutions that from time to
time are parties hereto (the “Banks”) and Deutsche Bank AG, New York Branch
(“DB”), as sole initial Bank, as the Issuing Bank (as defined below) and as
administrative agent (together with any successor in such capacity, the
“Administrative Agent”).

As contemplated by the Pricing Agreement (as defined below), the parties hereto
have agreed to enter into this Agreement to provide for the issuance of letters
of credit from time to time for the account of ACE.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

1.01 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ACE” - see the Preamble.

“Administrative Agent” - see the Preamble.

“Advance” has the meaning specified in Section 2.02(g).

“Affected Bank” means any Bank, other than the Issuing Bank, that has made, or
notified ACE that an event or circumstance has occurred that may give rise to, a
demand for compensation under Section 2.06(a) or (b) or Section 2.08 (but only
so long as the event or circumstance giving rise to such demand or notice is
continuing).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the equity interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of equity interests, by contract or
otherwise.

“Agreement” - see the Preamble.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 8.07 and in substantially the form of Exhibit A.



--------------------------------------------------------------------------------

“Available Amount” means, with respect to any LOC, the maximum amount available
to be drawn under such LOC under any circumstance, including any amount that has
been the subject of a drawing by the applicable beneficiary but has not yet been
paid by the Issuing Bank.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Banks” - see the Preamble. For the avoidance of doubt, references herein to
Banks shall include the Issuing Bank unless otherwise specified.

“Base Rate” means a fluctuating interest rate per annum equal to at any time the
higher of (a) the sum of the Federal Funds Rate plus 0.5% and (b) the prime
lending rate most recently announced by DB (or any U.S. Affiliate of DB if no
such rate is announced by DB) as its prime lending rate, which rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York, London, England, or Bermuda.

“Closing Date” means the first date on which the conditions set forth in
Article III shall have been satisfied.

“Commitment” means, with respect to any Bank, the commitment of such Bank to
issue (in the case of the Issuing Bank) or participate in LOCs hereunder in an
amount equal to its Commitment Amount.

“Commitment Amount” means, with respect to any Bank at any time, the amount set
forth opposite such Bank’s name on Schedule I under the caption “Commitment
Amount” or, if such Bank has entered into one or more Assignment and
Acceptances, the amount set forth for such Bank in the Register maintained by
the Administrative Agent pursuant to Section 8.07(d) as such Bank’s “Commitment
Amount”, as such amount may be reduced at or prior to such time pursuant to
Section 2.04.

“Confidential Information” means information that ACE or any Affiliate thereof
furnishes to the Administrative Agent or any Bank, but does not include any such
information that is or becomes generally available to the public other than as a
result of a breach by the Administrative Agent or any Bank of its obligations
hereunder or that is or becomes available to the Administrative Agent or such
Bank from a source other than ACE or an Affiliate thereof that is not, to the
best of the Administrative Agent’s or such Bank’s knowledge, acting in violation
of a confidentiality agreement with ACE or any Affiliate thereof.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Credit Exposure” means at any time the sum at such time of (a) the aggregate
outstanding amount of all Advances, (b) the aggregate Available Amounts of all
outstanding LOCs and (c) the aggregate Available Amounts of all LOCs that have
been requested by ACE to be issued hereunder but have not yet been so issued.

 

2



--------------------------------------------------------------------------------

“DB” - see the Preamble.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Eligible Assignee” means (i) a Bank, (ii) an Affiliate of a Bank, or (iii) a
commercial bank, a savings bank or other financial institution that is approved
by the Administrative Agent, the Issuing Bank and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 8.07, ACE (such approvals not to be unreasonably withheld or
delayed); provided that neither ACE nor any Affiliate thereof shall qualify as
an Eligible Assignee.

“Event of Default” has the meaning specified in Section 6.01.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Issuing Bank” means DB in its capacity as the issuer of LOCs hereunder.

“Lending Office” means, with respect to a Bank, the office of such Bank that is
to make and receive payments hereunder as specified to the Administrative Agent
from time to time.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

“Loan Documents” means (i) this Agreement, (ii) the Pricing Agreement and
(iii) each LOC Application.

“LOC” has the meaning specified in Section 2.01.

“LOC Application” has the meaning specified in Section 2.02(a).

“LOC Participating Interest” has the meaning specified in Section 2.02(e).

“LOC Related Documents” has the meaning specified in Section 2.03(b).

 

3



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of ACE and its Subsidiaries, taken
as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition, operations or properties of ACE and its Subsidiaries, taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Bank under
any Loan Document or (c) the ability of ACE to perform its obligations under the
Loan Documents.

“Material Subsidiary” means (i) any Subsidiary of ACE that has more than
$10,000,000 in assets or that had more than $10,000,000 of revenue during the
most recent period of four fiscal quarters for which financial statements are
available, and (ii) any Subsidiary that is the direct or indirect parent company
of any Subsidiary that qualified as a “Material Subsidiary” under clause (i)
above.

“Nonconsenting Bank” means any Bank, other than the Issuing Bank, that does not
approve a consent, waiver or amendment to any Loan Document requested by ACE or
the Administrative Agent and that requires the approval of all Banks under
Section 8.01 (or all Banks directly affected thereby) when the Super-Majority
Banks have agreed to such consent, waiver or amendment.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” has the meaning specified in Section 2.08(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pricing Agreement” means the Amended and Restated Fee Pricing Agreement dated
as of June 16, 2009 between ACE and DB.

“Pro Rata Share” means, for any Bank, the percentage share that its Commitment
Amount is of the aggregate Commitment Amount of all Banks (or, if the
Commitments have terminated, that the amount of such Bank’s participating
interest in the Advances and LOCs is of the Credit Exposure).

“Qualifying Issuing Bank” means a financial institution that is included on the
“Bank List” maintained by the National Association of Insurance Commissioners
(“NAIC”) pursuant to the Purposes and Procedures Manual of the NAIC Securities
Valuation Office (or any replacement thereof or any similar list, or set of
eligibility standards, maintained by the NAIC for purposes of determining
whether banks are qualified to issue or confirm letters of credit for
reinsurance purposes).

 

4



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 8.07(d).

“Reimbursement Agreement” means the Second Amended and Restated Reimbursement
Agreement dated as of November 8, 2007 among ACE, various subsidiaries thereof,
various financial institutions and Wachovia Bank, National Association, as
Administrative Agent, as such Agreement is in effect on the date hereof, without
giving effect to (a) any amendment or other modification thereto or waiver
thereunder unless the Required Banks hereunder (or if such amendment,
modification or waiver thereunder requires the consent of all “Banks”
thereunder, all Banks hereunder) have agreed to such amendment, modification or
waiver (in which case such amendment, modification or waiver shall automatically
become effective hereunder, mutatis mutandis) or (b) any termination thereof.

“Required Banks” means, at any time, Banks with aggregate Pro Rata Shares of
more than 50%.

“Responsible Officer” means the Chairman, Chief Executive Officer, President,
Chief Financial Officer, Chief Accounting Officer, Treasurer or General Counsel
of ACE.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/, or as otherwise published by
OFAC from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published by OFAC from time to time, or (ii) (A) an agency of the government of
a Sanctioned Country, or (B) a Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Super-Majority Banks” means Banks with aggregate Pro Rata Shares of 66 2/3% or
more.

“Taxes” has the meaning specified in Section 2.08(a).

“Termination Date” means September 20, 2014.

1.02 Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until”

 

5



--------------------------------------------------------------------------------

each mean “to but excluding”. Except as otherwise expressly provided herein, any
reference to (a) an agreement or contract shall mean such agreement or contract
as amended, amended and restated, supplemented or otherwise modified from time
to time; (b) a law shall mean such law as amended, supplemented or otherwise
modified from time to time (including any successor thereto) and all rules,
regulations, guidelines and decisions interpreting or implementing such law;
(c) an Article, a Section, an Exhibit or a Schedule shall mean an Article or a
Section hereof or an Exhibit or a Schedule hereto, and (d) a time of day shall
mean such time in New York, New York. The term “including” means “including
without limitation” and derivatives of such term have a corresponding meaning.

1.03 Accounting Terms and Determinations. For purposes of interpreting any
provision of the Reimbursement Agreement incorporated herein by reference and
for dealing with any change in GAAP (as defined in the Reimbursement Agreement),
the provisions of Section 1.03 of the Reimbursement Agreement are incorporated
herein by reference, mutatis mutandis.

ARTICLE II.

AMOUNTS AND TERMS OF

THE LETTERS OF CREDIT

2.01 The Letters of Credit. The Issuing Bank agrees, on the terms and subject to
the conditions herein set forth, to issue standby letters of credit,
substantially in the form of Exhibit B-1 or Exhibit B-2, or in such other form
as the Issuing Bank may approve (such approval not to be unreasonably withheld
or delayed so long as such form complies with the following provisions of this
Section 2.01) (each an “LOC” and collectively the “LOCs”), and extend or
increase the amount of LOCs, for the account of ACE on any Business Day from
time to time during the period from the Closing Date to the Termination Date;
provided that (a) the Issuing Bank shall not have any obligation to issue,
extend or increase the amount of any LOC if (i) the aggregate Credit Exposure
(after giving effect to such issuance, extension or increase) would exceed the
LOC Availability Amount (as defined in the Pricing Agreement) scheduled to be
outstanding at any time during the period from the date of such issuance,
extension or increase to the stated expiration date of such LOC; or (ii) such
issuance, extension or increase would conflict with or cause the Issuing Bank to
exceed any limit imposed by applicable law or any applicable requirement
thereof; (b) each LOC shall be denominated in U.S. dollars and shall be in a
face amount not less than $50,000 (or such lesser amount as the Issuing Bank may
agree); (c) each LOC shall be payable only against sight drafts (and not time
drafts); (d) no LOC shall have a scheduled expiration date (including all rights
of ACE or the beneficiary to require extension thereof) later than the fifth
(5th) Business Day prior to the date on which the aggregate Credit Exposure
(including the subject LOC) would exceed the aggregate LOC Availability Amount
scheduled to be outstanding at any time during such period if such subject LOC
remained outstanding on such date; (e) the Issuing Bank shall not have any
obligation to issue any LOC that the Issuing Bank determines, in the exercise of
its reasonable judgment consistent with its customary practice, is
unsatisfactory in form or substance or is to be issued in favor of a beneficiary
that is a Sanctioned Person, is organized under the laws of a Sanctioned Country
or is otherwise unsatisfactory to the Issuing Bank; (f) each LOC issued in the
form of Exhibit B-1 shall provide that such LOC shall expire on the thirtieth
(30th) day following written notice by

 

6



--------------------------------------------------------------------------------

the Issuing Lender to the beneficiary of the occurrence of a “Credit Event” with
respect to ACE consisting of a “Failure to Pay” or a “Bankruptcy” (as each such
term is defined in the 2003 ISDA Credit Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc.); and (g) prior to issuing
any LOC in the form of Exhibit B-2, the Issuing Bank or Administrative Agent
shall have entered into a reinsurance trust agreement with a reinsurance
trustee, in form and substance satisfactory to the Issuing Bank and
Administrative Agent and containing terms substantially similar to those set
forth on Exhibit C, and, upon issuance of such LOC, such LOC shall be
immediately deposited into the reinsurance trust account governed by the terms
of such reinsurance trust agreement, and shall at all times thereafter be held
in such reinsurance trust account. An LOC may by its terms be automatically
extendible annually; provided, that the Issuing Bank shall not permit any such
automatic extension if it has determined that such extension would not be
permitted, or the Issuing Bank would have no obligation, at such time to issue
such LOC as extended under the terms hereof, in which case the Issuing Bank
shall notify the beneficiary thereof of its election not to extend such LOC
(which the Issuing Bank agrees to do on and subject to the terms of
Section 2.02(c)). LOCs may be issued for the benefit of any wholly-owned
Subsidiary of ACE; provided that ACE shall be the account party with respect to
any such LOC.

2.02 Issuance and Extensions and Drawings, Participations and Reimbursement with
Respect to Letters of Credit.

(a) Request for Issuance. ACE may from time to time request, upon at least three
Business Days’ notice (given not later than 11:00 A.M.), that the Issuing Bank
issue an LOC by delivering to the Issuing Bank (i) a written request
substantially in the form of Exhibit D (an “LOC Application”) specifying the
date on which such LOC is to be issued (which shall be a Business Day), the
expiration date thereof, the Available Amount thereof and the name and address
of the beneficiary thereof; and (ii) such other documents as may be required
pursuant to the Issuing Bank’s customary practices for the issuance of letters
of credit.

If the requirements set forth in the proviso to the first sentence of
Section 2.01 and in Article III are satisfied, the Issuing Bank shall issue the
applicable LOC on the date requested in such LOC Application. Upon the issuance
of an LOC, the Issuing Bank shall (A) deliver the original of such LOC to the
beneficiary thereof or as ACE shall otherwise direct and (B) promptly notify the
Administrative Agent thereof and furnish a copy thereof to the Administrative
Agent. The Issuing Bank may issue LOCs through any of its branches or Affiliates
(whether domestic or foreign) that issue letters of credit.

(b) Request for Extension or Increase. ACE may from time to time request, upon
at least three Business Days’ notice (given not later than 11:00 A.M.), that the
Issuing Bank extend the expiration date of an outstanding LOC or increase (or,
with the consent of the beneficiary, decrease) the Available Amount of an
outstanding LOC by delivering to the Issuing Bank a written request therefor.
Any such request for an extension or increase shall for all purposes hereof
(including for purposes of Section 2.02(a)) be treated as though ACE had
requested issuance of a replacement LOC (except that the Issuing Bank may, if it
elects, issue a notice of extension or increase in lieu of issuing a new LOC in
substitution for the outstanding LOC).

 

7



--------------------------------------------------------------------------------

(c) Automatic Extensions. If any LOC shall provide for the automatic extension
of the expiry date thereof unless the Issuing Bank gives notice that such expiry
date shall not be extended, then the Issuing Bank shall allow such LOC to be
extended unless it shall have received, at least five days prior to the date on
which such notice of non-extension must be delivered under such LOC (or such
shorter period acceptable to the Issuing Bank), (i) notice from the Required
Banks (or the Administrative Agent on their behalf) stating that the conditions
precedent to the extension of such LOC have not been satisfied or (ii) notice
from ACE directing the Issuing Bank not to permit the extension of such LOC (and
the Issuing Bank shall not permit any LOC to be automatically extended if it has
received a timely notice of the type described in the foregoing clause (i) or
(ii)).

(d) Limitations on Issuance, Extension and Increase of LOCs. As between the
Issuing Bank, on the one hand, and the Administrative Agent and the other Banks,
on the other hand, the Issuing Bank shall be justified and fully protected in
issuing a proposed LOC, extending the expiration date or increasing the
Available Amount of an outstanding LOC or permitting an outstanding LOC to be
automatically extended if the Issuing Bank has not received notice that it is
not authorized to issue, increase the Available Amount of or extend such LOC as
described in the foregoing provisions of this Section 2.02, in each case
notwithstanding any subsequent notice to the Issuing Bank, any knowledge the
Issuing Bank may have of a Default or of the failure of any condition specified
the proviso to the first sentence of Section 2.01 or in Article III to be
satisfied, or any other event, condition or circumstance whatsoever. The Issuing
Bank may amend, modify or supplement LOCs or LOC Applications, or waive
compliance with any condition of issuance, extension or payment, without the
consent of, and without liability to, the Administrative Agent or any Bank,
provided that any such amendment, modification or supplement that extends the
expiration date or increases the Available Amount of or the amount available to
be drawn on an outstanding LOC shall be subject to Section 2.01.

(e) Letter of Credit Participating Interests. Concurrently with the issuance of
each LOC, the Issuing Bank automatically shall be deemed, irrevocably and
unconditionally, to have sold, assigned, transferred and conveyed to each other
Bank, and each other Bank automatically shall be deemed, irrevocably and
unconditionally, severally to have purchased, acquired, accepted and assumed
from the Issuing Bank, without recourse to, or representation or warranty by,
the Issuing Bank, an undivided interest, in a proportion equal to such Bank’s
Pro Rata Share, in all of the Issuing Bank’s rights and obligations in, to or
under such LOC, the related LOC Application, all reimbursement obligations with
respect to such LOC, and all collateral, guarantees and other rights from time
to time directly or indirectly securing or supporting the foregoing (such
interest of each Bank being referred to herein as an “LOC Participating
Interest”, it being understood that the LOC Participating Interest of the
Issuing Bank is the interest not otherwise attributable to the LOC Participating
Interests of the other Banks). On the date that any assignee becomes a party to
this Agreement in accordance with Section 8.07, LOC Participating Interests in
all outstanding LOCs held by the Bank from which such assignee acquired its
interest hereunder shall be proportionately reallocated between such assignee
and such assignor Bank. Notwithstanding any other provision hereof, each Bank
hereby agrees that its obligation to participate in each LOC, its obligation to
make the payments specified in Section 2.02(f) and the right of the Issuing Bank
to receive such payments in the manner specified therein are each absolute,
irrevocable and unconditional and shall not be affected by any event, condition
or circumstance whatever. The failure of any Bank to make any such

 

8



--------------------------------------------------------------------------------

payment shall not relieve any other Bank of its funding obligation hereunder on
the date due, but no Bank shall be responsible for the failure of any other Bank
to meet its funding obligations hereunder.

(f) Payment by Banks on Account of Unreimbursed Draws. If the Issuing Bank makes
a payment under an LOC and is not reimbursed in full therefor in accordance with
Section 2.03, the Issuing Bank may notify the Administrative Agent thereof
(which notice may be by telephone), and the Administrative Agent shall forthwith
notify each Bank thereof (which notice may be by telephone promptly confirmed in
writing). No later than the Administrative Agent’s close of business on the date
such notice is given (if notice is given by 2:00 P.M. on a Business Day) or
10:00 A.M. on the following Business Day (if notice is given after 2:00 P.M. on
a Business Day), each Bank will pay to the Administrative Agent, for the account
of the Issuing Bank, in immediately available funds, an amount equal to such
Bank’s Pro Rata Share of the unreimbursed portion of such payment by the Issuing
Bank. Amounts received by the Administrative Agent for the account of the
Issuing Bank shall be forthwith transferred, in immediately available funds, to
the Issuing Bank. To the extent that any Bank fails to make such payment to the
Administrative Agent for the account of the Issuing Bank on such date, such Bank
shall pay such amount on demand, together with interest, for the Issuing Bank’s
own account, from the date such payment is due from such Bank to the Issuing
Bank to the date of payment to the Issuing Bank (before and after judgment) at a
rate per annum for each day (i) from the date such payment is due from such Bank
to the Issuing Bank to the third Business Day thereafter equal to the Federal
Funds Rate and (ii) thereafter equal to the Base Rate.

(g) Advances. The term “Advance” is used in this Agreement in accordance with
the meanings set forth in this Section 2.02(g). The making of any payment by the
Issuing Bank under an LOC is sometimes referred to herein as the making of an
Advance by the Issuing Bank in the amount of such payment. The making of any
payment by a Bank for the account of the Issuing Bank under Section 2.02(f) on
account of an unreimbursed drawing on an LOC is sometimes referred to as the
making of an Advance by such Bank. The making of an Advance by a Bank with
respect to an unreimbursed drawing on an LOC shall reduce, by a like amount, the
outstanding Advance of the Issuing Bank with respect to such unreimbursed
drawing.

(h) LOC Reports. The Issuing Bank will furnish to the Administrative Agent
prompt written notice of each issuance or extension, or increase in the amount,
of an LOC (including the Available Amount and expiration date thereof),
amendment to an LOC, cancellation of an LOC and payment on an LOC. The
Administrative Agent will furnish to each Bank prior to the fifteenth Business
Day of each calendar quarter a written report summarizing issuance, extension
and expiration dates of LOCs issued or extended during the preceding calendar
quarter and payments and reductions in Available Amounts during such calendar
quarter on all LOCs.

2.03 Reimbursement Obligations.

(a) ACE agrees to reimburse the Issuing Bank (by making payment to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.07) in the amount of each Advance made by the Issuing Bank, such
reimbursement to be made on the date such Advance is made by the Issuing Bank
(but not earlier than one Business Day after notice of the drawing giving rise
to such Advance is given to ACE). Such reimbursement obligation shall

 

9



--------------------------------------------------------------------------------

be payable without further notice, protest or demand, all of which are hereby
waived, and an action therefor shall immediately accrue. To the extent such
payment by ACE is not timely made, ACE agrees to pay to the Administrative
Agent, for the respective accounts of the Issuing Bank and the Banks that have
funded their respective shares of such amount remaining unpaid by ACE, on
demand, default interest at a rate per annum equal to the Base Rate plus 2% for
each day from the date on which ACE is to reimburse the Issuing Bank to the date
such obligation is paid in full. For the avoidance of doubt, the payment by ACE
of default interest pursuant to this Section 2.03(a) shall not affect the
calculation of fees under the Loan Documents.

(b) The obligation of ACE to reimburse the Issuing Bank for any Advance made by
the Issuing Bank, and the obligation of each Bank under Section 2.02(f) with
respect thereto, shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, the applicable LOC
Application and any other applicable agreement or instrument under all
circumstances, including the following circumstances:

(i) any lack of validity or enforceability of any Loan Document, any LOC
Application, any LOC or any other agreement or instrument relating thereto (all
of the foregoing, collectively, the “LOC Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, any obligation of ACE or any other Person in respect of any LOC Related
Document or any other amendment or waiver of or any consent to departure from
any LOC Related Document;

(iii) the existence of any claim, set-off, defense or other right that ACE or
any other Person may have at any time against any beneficiary or any transferee
of an LOC (or any Person for which any such beneficiary or any such transferee
may be acting), the Issuing Bank or any other Person, whether in connection with
the transactions contemplated by the LOC Related Documents or any unrelated
transaction;

(iv) any statement or any other document presented under an LOC proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under an LOC against presentation of a draft or
certificate that does not strictly comply with the terms of such LOC;

(vi) any exchange, release or non-perfection of any collateral granted to secure
any obligation of ACE or any other Person in connection with any Loan Document;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, ACE.

(c) If any amount received by the Issuing Bank on account of any Advance shall
be avoided, rescinded or otherwise returned or paid over by the Issuing Bank for
any reason at any time, whether before or after the termination of this
Agreement (or the Issuing Bank believes in good faith that such avoidance,
rescission, return or payment is required, whether or not such

 

10



--------------------------------------------------------------------------------

matter has been adjudicated), each Bank will (except to the extent a
corresponding amount received by such Bank on account of its Advance relating to
the same payment on an LOC has been avoided, rescinded or otherwise returned or
paid over by such Bank), promptly upon notice from the Administrative Agent or
the Issuing Bank, pay over to the Administrative Agent for the account of the
Issuing Bank its Pro Rata Share of such amount, together with its Pro Rata Share
of any interest or penalties payable with respect thereto.

2.04 Termination or Reduction of the Commitments. Subject to the Pricing
Agreement, ACE may at any time, upon at least five Business Days’ notice to the
Administrative Agent, terminate the Commitments in whole or reduce in part the
unused portion of the Commitment Amounts; provided that each partial reduction
(i) shall be in an aggregate amount of $10,000,000 or a higher integral multiple
of $1,000,000 and (ii) shall be made ratably among the Banks in accordance with
their Commitment Amounts. Concurrently with any termination of the Commitments
in whole pursuant to this Section 2.04, ACE shall (a) surrender to the Issuing
Bank, or provide cash collateral or backup letters of credit (in each case
pursuant to documentation reasonably acceptable to the Administrative Agent and,
in the case of backup letters of credit, from a financial institution acceptable
to the Issuing Bank) in an amount equal to 102% of the Available Amount of, all
outstanding LOCs and (b) pay the principal amount of all outstanding Advances,
all accrued and unpaid default interest thereon, all accrued and unpaid fees
payable pursuant to Section 2.05 and all other obligations then payable
hereunder and under the other Loan Documents. If any LOCs remain outstanding at
the time of termination of the Commitments pursuant to this Section 2.04, the
Issuing Bank shall use reasonable commercial efforts to assist ACE in replacing
such LOCs with letters of credit issued by other institutions.

2.05 Fees. ACE agrees to pay the fees set forth in the Pricing Agreement.

2.06 Increased Costs, Etc.

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of, in each case after the date hereof, any law or regulation or
(ii) compliance with any guideline or request issued after the date hereof from
any central bank or other governmental authority (whether or not having the
force of law), there shall be any increase in the cost to any Bank of agreeing
to issue or of issuing or maintaining or participating in LOCs or the making of
Advances (excluding, for purposes of this Section 2.06, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.08 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Bank is organized or has its Lending Office or any political
subdivision thereof), then ACE agrees to pay, from time to time, within five
days after demand by such Bank (with a copy of such demand to the Administrative
Agent), which demand shall include a statement of the basis for such demand and
a calculation in reasonable detail of the amount demanded, to the Administrative
Agent for the account of such Bank additional amounts sufficient to compensate
such Bank for such increased cost. A certificate as to the amount of such
increased cost, submitted to ACE by such Bank, shall be conclusive and binding
for all purposes, absent manifest error.

(b) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation, in each case after the date hereof, or
(ii) compliance with any guideline or

 

11



--------------------------------------------------------------------------------

request issued after the date hereof from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the amount of capital required or expected to be maintained by any Bank or
any corporation controlling such Bank as a result of or based upon the existence
of such Bank’s commitment to extend credit hereunder and other commitments of
such type, then, within ten days after demand by such Bank or such corporation
(with a copy of such demand to the Administrative Agent), which demand shall
include a statement of the basis for such demand and a calculation in reasonable
detail of the amount demanded, ACE agrees to pay to the Administrative Agent for
the account of such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank in the light of such
circumstances, to the extent that such Bank reasonably determines such increase
in capital to be allocable to the existence of such Bank’s commitment to issue
or participate in LOCs hereunder or to the issuance or maintenance of or
participation in any LOC. A certificate as to such amounts submitted to ACE by
such Bank shall be conclusive and binding for all purposes, absent manifest
error.

(c) Each Bank shall promptly notify ACE and the Administrative Agent of any
event of which it has actual knowledge that will result in, and will use
reasonable commercial efforts available to it (and not, in such Bank’s good
faith judgment, otherwise disadvantageous to such Bank) to mitigate or avoid,
any obligation of ACE to pay any amount pursuant to Section 2.06(a) or 2.06(b)
above or pursuant to Section 2.08 (and, if any Bank has given notice of any such
event and thereafter such event ceases to exist, such Bank shall promptly so
notify ACE and the Administrative Agent). Without limiting the foregoing, each
Bank will designate a different Lending Office if such designation will avoid
(or reduce the cost to ACE of) any event described in the preceding sentence and
such designation will not, in such Bank’s good faith judgment, be otherwise
disadvantageous to such Bank.

(d) Notwithstanding the provisions of Section 2.06(a), 2.06(b) or 2.08 (and
without limiting Section 2.06(c) above), if any Bank fails to notify ACE of any
event or circumstance that will entitle such Bank to compensation pursuant to
Section 2.06(a), 2.06(b) or 2.08 within 120 days after such Bank obtains actual
knowledge of such event or circumstance, then such Bank shall not be entitled to
compensation from ACE for any amount arising prior to the date that is 120 days
before the date on which such Bank notifies ACE of such event or circumstance.

2.07 Payments and Computations.

(a) ACE shall make each payment hereunder irrespective of any right of
counterclaim or set-off not later than 11:00 A.M. on the day when due, in U.S.
dollars, to the Administrative Agent at such account as the Administrative Agent
shall reasonably direct in immediately available funds, with payments being
received by the Administrative Agent after such time being deemed to have been
received on the next succeeding Business Day. The Administrative Agent will
promptly thereafter distribute to each Bank its portion of such payment in
accordance with the terms hereof. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Bank assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

12



--------------------------------------------------------------------------------

(b) All computations of default interest on Advances when the Base Rate is
determined by reference to DB’s prime rate shall be made by the Administrative
Agent on the basis of a year of 365 or, if applicable, 366 days; all other
computations of default interest shall be made by the Administrative Agent on
the basis of a year of 360 days. All such computations shall be made for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such default interest is payable. Each
determination by the Administrative Agent of a default interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of any payment
of default interest or fees.

2.08 Taxes.

(a) All payments by ACE hereunder shall be made, in accordance with
Section 2.07, free and clear of and without deduction for, any present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes that are imposed on its overall net income by the United States and
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction under the laws of which such
Bank or the Administrative Agent, as the case may be, is organized or any
political subdivision thereof and, in the case of each Bank, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Bank’s Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder, “Taxes”). If ACE shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Bank or the Administrative Agent,
(i) the sum payable by ACE shall be increased as may be necessary so that after
ACE and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.08) such
Bank or the Administrative Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) ACE
shall make all such deductions and (iii) ACE shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, ACE shall pay any present or future stamp, documentary, excise,
property or similar taxes, charges or levies that arise from any payment made
hereunder or from the execution, delivery or registration of, performance under,
or otherwise with respect to, this Agreement or any other Loan Document (any of
the foregoing, “Other Taxes”).

(c) ACE shall indemnify each Bank and the Administrative Agent for and hold each
of them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.08, imposed on or paid by such Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. Any such
indemnification payment shall be made within 30 days from the date such Bank or
the Administrative Agent (as the case may be) makes written demand therefor.

 

13



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes, ACE shall furnish to
the Administrative Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing such payment. In the case
of any payment hereunder by or on behalf of ACE through an account or branch
outside the United States or by or on behalf of ACE by a payor that is not a
United States person, if ACE determines that no Taxes are payable in respect
thereof, ACE shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of this Section 2.08(d) and Section 2.08(e), the terms “United States”
and “United States person” shall have the meanings specified in
Sections 7701(a)(9) and 7701(a)(10) of the Internal Revenue Code, respectively.

(e) Each Bank organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each initial Bank, and on the date of the Assignment
and Acceptance pursuant to which it becomes a Bank in the case of each other
Bank, and from time to time thereafter as requested in writing by ACE (but only
so long as such Bank remains lawfully able to do so), provide each of the
Administrative Agent and ACE with two original Internal Revenue Service
forms W-8BEN or W-8ECI or (in the case of a Bank that has certified in writing
to the Administrative Agent that it is not a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code) form W-8 (and, if such Bank
delivers a form W-8, a certificate representing that such Bank is not a “bank”
for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of ACE and is not a controlled foreign corporation
related to ACE (within the meaning of Section 864(d)(4) of the Internal Revenue
Code)), as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Bank is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or, in the case of a Bank providing a form W-8, certifying that such
Bank is a foreign corporation, partnership, estate or trust. If the forms
provided by a Bank at the time such Bank first becomes a party to this Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Bank provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate shall be considered
excluded from Taxes only for periods governed by such forms; provided that if,
at the effective date of the Assignment and Acceptance pursuant to which a Bank
becomes a party to this Agreement, the Bank assignor was entitled to payments
under Section 2.08(a) in respect of United States withholding tax with respect
to default interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Bank assignee on such date. If any
form or document referred to in this Section 2.08(e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN,
W-8ECI or W-8 (and the related certificate described above), that the Bank
reasonably considers to be confidential, the Bank shall give notice thereof to
ACE and shall not be obligated to include in such form or document such
confidential information.

(f) For any period with respect to which a Bank which may lawfully do so has
failed to provide ACE with the appropriate form described in Section 2.08(e)
above (other than if such

 

14



--------------------------------------------------------------------------------

failure is due to a change in law occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under Section 2.08(e) above), such Bank shall not be entitled to indemnification
under Sections 2.08(a) or 2.08(c) with respect to Taxes imposed by the United
States by reason of such failure; provided that should a Bank become subject to
Taxes because of its failure to deliver a form required hereunder, ACE shall
take such steps as such Bank shall reasonably request to assist such Bank to
recover such Taxes.

(g) Each Bank represents and warrants to ACE that, as of the date such Bank
becomes a party to this Agreement, such Bank is entitled to receive payments
hereunder from ACE without deduction or withholding for or on account of any
Taxes.

2.09 Sharing of Payments, Etc. If any Bank shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 8.07)
(a) on account of obligations due and payable to such Bank hereunder at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such obligations due and payable to such Bank at such time to (ii) the
aggregate amount of the obligations due and payable to all Banks hereunder at
such time) of payments on account of the obligations due and payable to all
Banks hereunder at such time obtained by all the Banks at such time or (b) on
account of obligations owing (but not due and payable) to such Bank hereunder at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such obligations owing to such Bank at such time to (ii) the aggregate
amount of the obligations owing (but not due and payable) to all Banks hereunder
at such time) of payments on account of the obligations owing (but not due and
payable) to all Banks hereunder at such time obtained by all of the Banks at
such time, such Bank shall forthwith purchase from the other Banks such
interests or participating interests in the obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing Bank
to share the excess payment ratably with each of them; provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each other Bank shall be rescinded and such other Bank
shall repay to the purchasing Bank the purchase price to the extent of such
Bank’s ratable share (according to the proportion of (i) the purchase price paid
to such Bank to (ii) the aggregate purchase price paid to all Banks) of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (A) the amount of such other Bank’s required repayment to
(B) the total amount so recovered from the purchasing Bank) of any interest or
other amount paid or payable by the purchasing Bank in respect of the total
amount so recovered. ACE agrees that any Bank so purchasing an interest or
participating interest from another Bank pursuant to this Section 2.09 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Bank were the direct creditor
of ACE in the amount of such interest or participating interest, as the case may
be.

2.10 Use of Letters of Credit. The LOCs shall be used for general corporate
purposes of ACE and its Subsidiaries.

2.11 Replacement of Affected Bank or Nonconsenting Bank. At any time any Bank
(other than the Issuing Bank) is an Affected Bank or a Nonconsenting Bank, ACE
may, at its sole expense (including the assignment fee specified in
Section 8.07(a)) and effort, replace such

 

15



--------------------------------------------------------------------------------

Affected Bank or Nonconsenting Bank as a party to this Agreement with one or
more other Banks and/or Eligible Assignees, and upon notice from ACE such
Affected Bank or Nonconsenting Bank shall assign pursuant to an Assignment and
Acceptance, and without recourse or warranty, its Commitment Amount, its LOC
Participating Interests, its Advances and all of its other rights and
obligations hereunder to such other Banks and/or Eligible Assignees for a
purchase price equal to the sum of the principal amount of the Advances so
assigned, all accrued and unpaid default interest thereon, such Affected Bank’s
or Nonconsenting Bank’s ratable share of all accrued and unpaid fees payable
pursuant to Section 2.05 and all other obligations owed to such Affected Bank or
Nonconsenting Bank hereunder and under the other Loan Documents. Notwithstanding
the foregoing, (i) no Affected Bank or Nonconsenting Bank shall be required to
make any such assignment if, prior to its receipt of the notice from ACE
referred to in the foregoing sentence, as a result of a waiver or otherwise, the
circumstances entitling ACE to require such assignment cease to apply, and
(ii) no Nonconsenting Bank shall be required to make any such assignment if at
the time of any such proposed assignment, any Default under this Agreement has
occurred and is continuing.

2.12 Certain Provisions Relating to the Issuing Bank and LOCs.

(a) LOC Applications. The representations, warranties and covenants by ACE
under, and the rights and remedies of the Issuing Bank under, any LOC
Application relating to any LOC are in addition to, and not in limitation or
derogation of, representations, warranties and covenants by ACE under, and
rights and remedies of the Issuing Bank and the other Banks under, this
Agreement and applicable law. ACE acknowledges and agrees that all rights of the
Issuing Bank under any LOC Application shall inure to the benefit of each Bank
to the extent of its LOC Participating Interest in and Advances in connection
with the applicable LOC as fully as if such Bank were a party to such LOC
Application. In the event of any inconsistency between the terms of this
Agreement and any LOC Application, this Agreement shall prevail.

(b) Certain Provisions. The Issuing Bank shall have no duties or
responsibilities to the Administrative Agent or any Bank except those expressly
set forth in this Agreement, and no implied duties or responsibilities on the
part of the Issuing Bank shall be read into this Agreement or shall otherwise
exist. The duties and responsibilities of the Issuing Bank to the Banks and the
Administrative Agent under this Agreement and the other Loan Documents shall be
mechanical and administrative in nature, and the Issuing Bank shall not have a
fiduciary relationship in respect of the Administrative Agent, any Bank or any
other Person. The Issuing Bank shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement or any Loan
Document or LOC, except to the extent resulting from its gross negligence or
willful misconduct, as finally determined by a court of competent jurisdiction.
The Issuing Bank shall not be under any obligation to ascertain, inquire or give
any notice to the Administrative Agent or any Bank relating to (i) the
performance or observance of any of the terms or conditions of this Agreement or
any other Loan Document on the part of ACE, (ii) the business, operations,
condition (financial or otherwise) or prospects of ACE or any other Person, or
(iii) the existence of any Default. The Issuing Bank shall not be under any
obligation, either initially or on a continuing basis, to provide the
Administrative Agent or any Bank with any notices, reports or information of any
nature, whether in its possession presently or hereafter, except for such
notices, reports and other information expressly required by this Agreement to
be so furnished. The Issuing Bank shall not be responsible for the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any Loan Document.

 

16



--------------------------------------------------------------------------------

(c) Administration. The Issuing Bank may rely upon any notice or other
communication of any nature (written, electronic or oral, including telephone
conversations and transmissions through the Issuing Bank’s remote access system,
whether or not such notice or other communication is made in a manner permitted
or required by this Agreement or any other Loan Document) purportedly made by or
on behalf of the proper party or parties, and the Issuing Bank shall not have
any duty to verify the identity or authority of any Person giving such notice or
other communication. The Issuing Bank may consult with legal counsel (including
its in-house counsel or in-house or other counsel for ACE), independent public
accountants and any other experts selected by it from time to time, and the
Issuing Bank shall not be liable for any action taken or omitted to be taken in
good faith in accordance with the advice of such counsel, accountants or
experts. Whenever the Issuing Bank shall deem it necessary or desirable that a
matter be proved or established with respect to ACE, the Administrative Agent or
any Bank, such matter may be established by a certificate of ACE, the
Administrative Agent or such Bank, as the case may be, and the Issuing Bank may
conclusively rely upon such certificate. The Issuing Bank shall not be deemed to
have any knowledge or notice of the occurrence of any Default unless the Issuing
Bank has received notice from a Bank, the Administrative Agent or ACE referring
to this Agreement, describing such Default, and stating that such notice is a
“notice of default”.

(d) Indemnification of Issuing Bank by Banks. Each Bank hereby agrees to
reimburse and indemnify the Issuing Bank and each of its directors, officers,
employees and agents (to the extent not reimbursed by ACE and without limitation
of the obligations of ACE to do so), in accordance with its Pro Rata Share, from
and against any and all amounts, losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature (including the reasonable fees and disbursements of counsel
(other than in-house counsel) for the Issuing Bank or such other Person in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not the Issuing Bank or such other Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Issuing Bank, in its capacity as such, or
such other Person, as a result of, or arising out of, or in any way related to
or by reason of, this Agreement, any other Loan Document or any LOC, any
transaction from time to time contemplated hereby or thereby, or any transaction
financed in whole or in part or directly or indirectly with the proceeds of any
LOC, provided that no Bank shall be liable for any portion of such amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements to the extent resulting from the gross
negligence or willful misconduct of the Issuing Bank or such other Person, as
finally determined by a court of competent jurisdiction.

(e) Issuing Bank in its Individual Capacity. With respect to its commitments and
the obligations owing to it, the Issuing Bank shall have the same rights and
powers under this Agreement and each other Loan Document as any other Bank and
may exercise the same as though it were not the Issuing Bank, and the term
“Banks” and like terms shall include the Issuing Bank in its individual capacity
as such. The Issuing Bank and its Affiliates may, without liability to account
to any Person, make loans to, accept deposits from, acquire debt or equity

 

17



--------------------------------------------------------------------------------

interests in, act as trustee under indentures of, act as agent under other
credit facilities for, and engage in any other business with, ACE and any
stockholder, Subsidiary or Affiliate of ACE, as though the Issuing Bank were not
the Issuing Bank hereunder.

2.13 Failure of Issuing Bank to be an Eligible Issuer. If at any time the
Issuing Bank ceases to be a Qualifying Issuing Bank, then (a) at the request of
ACE, Deutsche Bank AG, New York Branch shall cause Deutsche Bank Trust Company
Americas, if it then is a Qualifying Issuing Bank, to be substituted as the
Issuing Bank as promptly as practicable thereafter with respect to all
subsequent LOCs issued pursuant to this Agreement and (b) if Deutsche Bank Trust
Company Americas is not, or subsequently ceases to be, a Qualifying Issuing
Bank, the Issuing Bank shall use reasonable commercial efforts in cooperation
with ACE to find a substitute Qualifying Issuing Bank as promptly as practicable
thereafter which is reasonably satisfactory to ACE to replace the Issuing Bank
with respect to all subsequent LOCs issued pursuant to this Agreement. With
respect to any LOC outstanding at the time a substitute Qualifying Issuing Bank
becomes the Issuing Bank hereunder, the existing Issuing Bank shall use
reasonable commercial efforts to assist ACE in replacing such existing LOC with
a letter of credit issued by the new Issuing Bank.

ARTICLE III.

CONDITIONS

3.01 Conditions Precedent to Closing Date. The occurrence of the Closing Date,
and the obligation of the Issuing Bank to issue any LOC, is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received the following, each dated the
Closing Date (unless otherwise specified), in form and substance reasonably
satisfactory to the Administrative Agent (unless otherwise specified) and in
sufficient copies for each Bank:

(i) Certified copies of the resolutions of the Board of Directors of ACE
approving the transactions contemplated by the Loan Documents.

(ii) A certificate of ACE, signed by a Responsible Officer, certifying as to
(1) the truth of the representations and warranties contained in the Loan
Documents as though made on and as of the Closing Date and (2) the absence of
any Default.

(iii) A certificate of the Secretary or an Assistant Secretary and a Responsible
Officer of ACE certifying the names and true signatures of the officers of ACE
that are authorized to sign the Loan Documents and the other documents to be
delivered hereunder.

(iv) Favorable opinions of (1) Niederer Kraft & Frey AG, Swiss counsel for ACE,
in substantially the form of Exhibit E-1, and (2) Mayer Brown LLP, New York
counsel for ACE, in substantially the form of Exhibit E-2.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting ACE or any of its Subsidiaries pending or threatened before any court,
governmental agency or

 

18



--------------------------------------------------------------------------------

arbitrator that (x) would be reasonably expected to have a Material Adverse
Effect or (y) would reasonably be expected to materially adversely affect the
legality, validity or enforceability of any Loan Document or the transactions
contemplated thereby.

(c) ACE shall have paid all fees of the Administrative Agent and the Banks and
all expenses of the Administrative Agent (including the fees and expenses of
counsel to the Administrative Agent), in each case to the extent then due and
payable.

3.02 Conditions Precedent to Each Issuance, Extension or Increase of an LOC. In
addition to the conditions to issuance, extension or increase set forth in
Section 2.01, the obligation of the Issuing Bank to issue, extend or increase
the amount of an LOC (including any issuance on the Closing Date) shall be
subject to the further conditions precedent that on the date of such issuance,
extension or increase (a) the following statements shall be true (and each
request for issuance, extension or increase of an LOC and each automatic
extension of an LOC shall constitute a representation and warranty by ACE that
both on the date of such notice and on the date of such issuance, extension or
increase such statements are true):

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such issuance, extension or increase, as though made on and as of such
date, other than any such representation or warranty that, by its terms, refers
to a specific date other than the date of such issuance, extension or increase,
in which case as of such specific date (provided that the representation and
warranty contained in the last sentence of Section 4.06 shall be excluded from
this clause (i) at all times after (but shall be included on and as of) the
Closing Date); and

(ii) no Default has occurred and is continuing or would result from such
issuance, extension or increase; and

(b) the Administrative Agent shall have received such other approvals, opinions
or documents as any Bank through the Administrative Agent may reasonably
request.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

ACE represents and warrants as follows:

4.01 Existence, Etc. ACE and each of its Material Subsidiaries (i) is duly
organized or formed, validly existing and, to the extent such concept applies,
in good standing under the laws of the jurisdiction of its incorporation or
formation, except, in the case of any Material Subsidiary, where the failure to
do so would not be reasonably likely to have a Material Adverse Effect, (ii) is
duly qualified and in good standing as a foreign corporation or other entity in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed would not be reasonably likely to have
a Material Adverse Effect and (iii) has all requisite power and authority
(including all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted, except where the failure to have any license,
permit or other approval would not be reasonably likely to have a Material
Adverse Effect.

 

19



--------------------------------------------------------------------------------

4.02 Authority and Authorization. The execution, delivery and performance by ACE
of each Loan Document, and the consummation of the transactions contemplated
thereby, are within the organizational powers of ACE, have been duly authorized
by all necessary organizational action, and do not (i) contravene the
constitutional documents of ACE, (ii) violate any law, rule, regulation
(including Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default under,
any contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting ACE or any of its Subsidiaries or any of
their respective properties or (iv) result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of ACE or
any of its Subsidiaries. Neither ACE nor any of its Subsidiaries is in violation
of any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.

4.03 Approvals. No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any other
third party is required for (i) the due execution, delivery or performance by
ACE of any Loan Document or the consummation of the transactions contemplated
thereby or (ii) the exercise by the Administrative Agent or any Bank of its
rights under the Loan Documents, except for the authorizations, approvals,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, subject to bankruptcy, insolvency and similar
laws of general application relating to creditors’ rights and to general
principles of equity.

4.04 Enforceability. This Agreement has been, and each other Loan Document has
been or when delivered hereunder will have been, duly executed and delivered by
ACE. This Agreement is, and each other Loan Document is or when delivered
hereunder will be, the legal, valid and binding obligation of ACE, enforceable
against ACE in accordance with its terms.

4.05 Litigation. There is no action, suit, investigation, litigation or
proceeding affecting ACE or any of its Subsidiaries pending or, to the knowledge
of ACE, threatened before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect or (ii) would
reasonably be expected to affect the legality, validity or enforceability of any
Loan Document or the transactions contemplated by the Loan Documents.

4.06 Financials. The Consolidated balance sheet of ACE and its Subsidiaries as
at December 31, 2008, and the related Consolidated statements of income and of
cash flows of ACE and its Subsidiaries for the fiscal year then ended,
accompanied by an unqualified opinion of PricewaterhouseCoopers LLP, independent
public accountants, and the Consolidated balance sheet of ACE and its
Subsidiaries as at March 31, 2009, and the related Consolidated statements of
income and cash flows of ACE and its Subsidiaries for the three months then
ended, duly certified by the Chief Financial Officer of ACE, copies of which
have been furnished to each Bank, fairly present, subject, in the case of said
balance sheet as at March 31, 2009, and said statements of income and cash flows
for the three months then ended, to year-end audit

 

20



--------------------------------------------------------------------------------

adjustments, the Consolidated financial condition of ACE and its Subsidiaries as
at such dates, and the Consolidated results of operations of ACE and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis (subject in the case of the March 31, 2009 balance
sheet and statements of income and cash flows, to the absence of footnotes).
Since December 31, 2008, there has been no Material Adverse Change.

4.07 Accuracy of Information. No written information, exhibit or report
furnished by or on behalf of ACE to the Administrative Agent or any Bank in
connection with the negotiation of the Loan Documents or pursuant to the terms
of the Loan Documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading as at the date it was dated (or if not dated, so delivered).

4.08 Margin Stock. Margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) constitutes less than 25% of the value
of those assets of ACE that are subject to any limitation on sale, pledge or
other disposition hereunder.

4.09 Compliance with Certain Acts. ACE and each of its Subsidiaries is in
compliance in all material respects with the Patriot Act. No part of any payment
under any LOC will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

4.10 Reimbursement Agreement Representations and Warranties. Each representation
and warranty of ACE set forth in clauses (j), (k), (l), (m), (n) and (p) of
Section 4.01 of the Reimbursement Agreement is true and correct in all material
respects as if set forth in full herein, mutatis mutandis.

ARTICLE V.

COVENANTS

So long as any Advance or any other obligation of ACE under any Loan Document
shall remain unpaid, any LOC shall be outstanding or the Issuing Bank shall have
any commitment to issue any LOC, ACE will:

5.01 Pari Passu Ranking. Ensure that at all times the claims of the Banks, the
Issuing Bank and the Administrative Agent against it under the Loan Documents
will rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for claims that are preferred by any
bankruptcy, insolvency, liquidation or other similar laws of general
application.

5.02 Other Covenants. Comply with all covenants set forth in Article V of the
Reimbursement Agreement as if such covenants were set forth in full herein,
mutatis mutandis.

 

21



--------------------------------------------------------------------------------

ARTICLE VI.

EVENTS OF DEFAULT

6.01 Events of Default and Their Effect. If any of the following events (each an
“Event of Default”) shall occur and be continuing:

(a) ACE shall fail to pay any reimbursement obligation in respect of any Advance
made by the Issuing Bank pursuant to an LOC when and as the same shall become
due and payable; or ACE shall fail to pay any other amount payable by ACE under
any Loan Document within five Business Days after the same becomes due and
payable;

(b) Any representation or warranty made by ACE (or any of its officers) under or
in connection with any Loan Document shall prove to have been incorrect in any
material respect when made;

(c) (i) ACE shall fail to perform or observe any term, covenant or agreement
contained in Section 2.10, or in Section 5.01(d) (solely with respect to ACE),
5.02, 5.03(a) or 5.04 of the Reimbursement Agreement as incorporated herein by
reference; (ii) ACE shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) of the Reimbursement Agreement if such
failure shall remain unremedied for five Business Days after written notice
thereof shall have been given to ACE by the Administrative Agent or any Bank; or
(iii) ACE shall fail to perform or observe any other term, covenant or agreement
contained or incorporated by reference herein or contained in any Loan Document
on its part to be performed or observed if such failure shall remain unremedied
for 30 days after the earlier of the date on which (A) a Responsible Officer
becomes aware of such failure or (B) written notice thereof shall have been
given to ACE by the Administrative Agent or any Bank;

(d) Any “Event of Default” (under and as defined in the Reimbursement Agreement)
shall occur and be continuing under Section 6.01(f), (g), (h), (j), (k) or
(l) of the Reimbursement Agreement; or

(e) Any event of the type described in Section 6.01(f) of the Reimbursement
Agreement shall occur with respect to the Reimbursement Agreement; provided,
that for purposes of this Section 6.01(e) only, the references to “Reimbursement
Agreement” herein shall include any modifications or amendments to the
Reimbursement Agreement as in effect on any determination date;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Banks, by notice to ACE, declare the
obligation of the Issuing Bank to issue, extend or increase the amount of any
LOC to be terminated, whereupon the same shall forthwith terminate, and/or
(ii) shall at the request, or may with the consent, of the Required Banks, by
notice to ACE, declare all amounts payable under this Agreement and the other
Loan Documents to be forthwith due and payable, whereupon all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by ACE,
and/or (iii) may require the beneficiary of any LOC to draw the entire amount
available to be drawn under such LOC in accordance with (and

 

22



--------------------------------------------------------------------------------

to the extent permitted by) such LOC; provided that in the event of an actual or
deemed entry of an order for relief with respect to ACE under the federal
Bankruptcy Law, (x) the obligation of the Issuing Bank to issue, extend or
increase the amount of any LOC shall automatically terminate, (y) all such
amounts shall automatically become due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
ACE and (z) the obligation of ACE to provide cash collateral under Section 6.02
shall automatically become effective.

6.02 Actions in Respect of the Letters of Credit upon Default. If any Event of
Default shall have occurred and be continuing, the Administrative Agent may, or
shall at the request of the Required Banks, whether before or after taking any
of the actions described in Section 6.01, demand that ACE, and forthwith upon
such demand ACE will, pay to the Administrative Agent on behalf of the Banks in
immediately available funds an amount equal to the aggregate Available Amount of
all LOCs then outstanding as cash collateral. If at any time during the
continuance of an Event of Default the Administrative Agent determines that such
funds are subject to any right or claim of any Person other than the
Administrative Agent and the Banks or that the total amount of such funds is
less than the aggregate Available Amount of all LOCs, ACE will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional cash collateral, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any LOC, such funds shall be applied to reimburse the
Issuing Bank, to the extent permitted by applicable law.

ARTICLE VII.

THE ADMINISTRATIVE AGENT

7.01 Authorization and Action. Each Bank (in its capacity as a Bank) hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Loan Documents, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the instructions of the Required Banks (or all Banks where unanimity is
required), and such instructions shall be binding upon all Banks; provided that
the Administrative Agent shall not be required to take any action that exposes
the Administrative Agent to personal liability or that is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give each Bank
prompt notice of each notice given to it by ACE pursuant to the terms of this
Agreement.

7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may consult with legal counsel (including counsel for
ACE), independent public accountants and other experts selected by it and shall
not be liable for any

 

23



--------------------------------------------------------------------------------

action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
statement, warranty or representation (whether written or oral) made in or in
connection with the Loan Documents (except for statements, warranties and
representations made to ACE in the Pricing Agreement); (c) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document on the part of ACE or to
inspect the property (including the books and records) of ACE; (d) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any Lien created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (e) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by facsimile) reasonably believed by it to be genuine and
signed or sent by the proper party or parties.

7.03 The Administrative Agent and Affiliates. With respect to its Commitment,
its Participating Interests and the Advances, the Administrative Agent shall
have the same rights and powers under the Loan Documents as any other Bank and
may exercise the same as though it were not the Administrative Agent; and the
term “Bank” or “Banks” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, ACE, any of its Subsidiaries and any Person that
may do business with or own securities of ACE or any such Subsidiary, all as if
the Administrative Agent were not the Administrative Agent and without any duty
to account therefor to the Banks.

7.04 Bank Credit Decision. Each Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Bank and based on
the financial statements and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

(a) Indemnification. Each Bank severally agrees to indemnify the Administrative
Agent and its officers, directors, employees, agents, advisors and Affiliates
(to the extent not promptly reimbursed by ACE) from and against such Bank’s Pro
Rata Share of all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent or any such other Person in any way relating to or arising
out of the Loan Documents or any action taken or omitted by the Administrative
Agent under the Loan Documents; provided that no Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such other Person’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Bank agrees to reimburse
the Administrative Agent promptly upon demand for its Pro Rata Share of any
costs and expenses (including fees and expenses of counsel) payable by ACE under
Section 8.04, to the extent that

 

24



--------------------------------------------------------------------------------

the Administrative Agent is not promptly reimbursed for such costs and expenses
by ACE. The failure of any Bank to reimburse the Administrative Agent promptly
upon demand for its Pro Rata Share of any amount required to be paid by the
Banks to the Administrative Agent as provided herein shall not relieve any other
Bank of its obligation hereunder to reimburse the Administrative Agent for its
Pro Rata Share of such amount, but no Bank shall be responsible for the failure
of any other Bank to reimburse the Administrative Agent for such other Bank’s
Pro Rata Share of such amount. Without prejudice to the survival of any other
agreement of any Bank hereunder, the agreement and obligations of each Bank
contained in this Section 7.04(a) shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

7.05 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Banks and ACE. Upon any such
resignation or removal of the Administrative Agent, the Required Banks shall
have the right to appoint a successor Administrative Agent, subject (so long as
no Event of Default exists) to the consent of ACE (which consent shall not be
unreasonably withheld). If no successor Administrative Agent shall have been so
appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Banks’ removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $250,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Administrative Agent’s resignation
or removal under this Section 7.05 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation or removal shall become
effective, (ii) the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under the Loan Documents and (iii) the Required
Banks shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time, if any, as the Required Banks appoint
a successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent
shall have become effective, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

ARTICLE VIII.

MISCELLANEOUS

8.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, nor consent to any departure by ACE therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Banks (and, in the case of an amendment, ACE), and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall:

(a) unless in writing and signed by all of the Banks, do any of the following at
any time: (i) waive any of the conditions specified in Section 2.01, 3.01 or
3.02, (ii) change the number of Banks or the percentage of (x) the Commitment
Amounts, (y) the aggregate unpaid principal amount of the Advances or (z) the
aggregate Available Amount of outstanding LOCs that, in each case, shall be
required for the Banks or any of them to take any action hereunder,
(iii) release ACE or otherwise limit ACE’s liability with respect to the
obligations owing to the Administrative Agent and the Banks, (iv) amend this
Section 8.01 or any of the definitions herein that would have such effect,
(v) extend the Termination Date, (vi) limit the liability of ACE under any of
the Loan Documents or (vii) change or waive any provision of Section 2.07(a) or
any other provision of this Agreement requiring the ratable treatment of the
Banks;

 

25



--------------------------------------------------------------------------------

(b) unless in writing and signed by each affected Bank, do any of the following
at any time: (i) subject such Bank to any additional obligation, (ii) reduce the
principal of, or interest on, any reimbursement obligation or any fee or other
amount payable to such Bank hereunder, or increase such Bank’s Commitment
Amount, or (iii) postpone any date fixed for any payment of principal of, or
interest on, any reimbursement obligation, fee or other amount payable to such
Bank hereunder;

provided, further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Banks required
above to take such action, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Bank in
addition to the Banks required above to take such action, affect the rights or
duties of the Issuing Bank under this Agreement or any other Loan Document.

8.02 Notices, Etc. All notices and other communications provided for hereunder
shall be in writing (including facsimile or e-mail) and mailed or sent to, in
the case of ACE, at its address set forth below its signature hereto, in the
case of the Issuing Bank or the Administrative Agent, at Deutsche Bank AG, Loan
Operations, Letter of Credit, 60 Wall Street, 9th Floor, New York, NY, 10005,
Attention: Everardus (Joe) Rozing (Phone: (212) 250-1014; Facsimile:
(212) 797-0403; email: everardus.rozing@db.com), with copies to each of:
(a) Deutsche Bank Securities, Inc., 60 Wall Street, New York, NY 10005,
Attention: Debt Capital Markets, Craig Wenzel (Facsimile: (212) 797-2202, email:
craig.wenzel@db.com) and (b) Deutsche Bank Securities Inc., 60 Wall Street, New
York, NY 10005, Attention: Global Credit Solutions, Elliott Horner (Facsimile:
(732) 460-5216, email: elliott.horner@db.com) and Benjamin Robbins
(Facsimile: (646) 593-8194, email: benjamin.robbins@db.com), and in the case of
any Bank that is not a party hereto on the Closing Date, at its address
specified in the Assignment and Acceptance pursuant to which it becomes a Bank,
or at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall be
effective (a) if mailed, three Business Days after the date deposited in the
mail, (b) if sent by messenger or courier, when delivered, or (c) if sent by
facsimile or e-mail, when the sender receives electronic confirmation of
receipt, except that (i) notices and communications to the Administrative Agent
pursuant to Article II, shall not be effective until received by the
Administrative Agent; and (ii) any notice or other communication received at a
time when the recipient is not open for its regular business shall be deemed
received one hour after such recipient is again open for its regular business.

 

26



--------------------------------------------------------------------------------

8.03 No Waiver; Remedies. No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

8.04 Costs and Expenses.

(a) ACE agrees to pay on demand (i) all reasonable and documented costs and
expenses of the Administrative Agent and the Issuing Bank (including the
reasonable and documented fees and expenses of a single counsel for the
Administrative Agent and the Issuing Bank) in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents; and (ii) all reasonable and documented costs and expenses of the
Administrative Agent and each Bank in connection with the enforcement of the
Loan Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including the reasonable and documented fees and expenses of counsel for the
Administrative Agent and each Bank with respect thereto); provided that ACE
shall only be obligated to pay the fees and expenses of a single counsel for the
Banks (as opposed to the Administrative Agent and the Issuing Bank) unless, and
to the extent that, such counsel reasonably determines that a conflict requires
the engagement of additional counsel.

(b) ACE agrees to indemnify and hold harmless the Administrative Agent and each
Bank and each of their respective Affiliates and the officers, directors,
employees, agents and advisors of any of the foregoing (each an “Indemnified
Party”) from and against all claims, damages, losses, liabilities and expenses
(including reasonable and documented fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party arising out of
or in connection with or by reason of (including in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) this Agreement, the actual or proposed use of the proceeds
of the Advances, the other Loan Documents or any transaction contemplated hereby
or thereby, except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or any of its Affiliates; provided that ACE shall only be
obligated to pay the fees and expenses of a single counsel for the Indemnified
Parties (other than the Administrative Agent and the Issuing Bank, which may
engage separate counsel) unless, and to the extent that, such counsel reasonably
determines that a conflict requires the engagement of additional counsel. In the
case of any investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by ACE, its
directors, shareholders or creditors or an Indemnified Party or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated by the Loan Documents are consummated. ACE also agrees not to
assert any claim against any Indemnified Party, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to this Agreement, any other Loan Document, any transaction
contemplated hereby or thereby or the actual or proposed use of the Advances or
any LOC.

 

27



--------------------------------------------------------------------------------

(c) Without prejudice to the survival of any other agreement of ACE hereunder or
under any other Loan Document, the agreements and obligations of ACE contained
in Section 2.06 and this Section 8.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any other
Loan Document.

8.05 Right of Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.01 to authorize the Administrative Agent to
declare amounts owing hereunder to be due and payable pursuant to the provisions
of Section 6.01, the Administrative Agent and each Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, such
Bank or such Affiliate to or for the credit or the account of ACE against any
obligations of ACE now or hereafter existing under the Loan Documents,
irrespective of whether the Administrative Agent or such Bank shall have made
any demand under this Agreement and although such obligations may be unmatured.
The Administrative Agent and each Bank agree promptly to notify ACE after any
such set-off and application; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent and each Bank and their respective Affiliates under this
Section 8.05 are in addition to other rights and remedies (including other
rights of set-off) that the Administrative Agent, such Bank and their respective
Affiliates may have.

8.06 Binding Effect. This Agreement shall become effective when it shall have
been executed by ACE, each Bank and the Administrative Agent and thereafter
shall be binding upon and inure to the benefit of ACE, each Bank and the
Administrative Agent and their respective successors and assigns, except that
ACE shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Banks.

8.07 Assignments and Participations.

(a) Each Bank may, and so long as no Default shall have occurred and be
continuing, if demanded by ACE (following a demand by such Bank pursuant to
Section 2.11) upon at least five Business Days’ notice to such Bank and the
Administrative Agent, will, assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, its LOC Participating Interests and the Advances
owing to it); provided that (i) each such assignment shall be of a uniform, and
not a varying, percentage of all rights and obligations of such Bank hereunder,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was (x) a Bank or an Affiliate of a Bank, the aggregate amount
of the Commitment being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 unless it
is an assignment of the entire amount of such assignor’s Commitment, or (y) not
a Bank or an Affiliate of any Bank, the aggregate amount of the Commitment being
assigned to such Eligible Assignee

 

28



--------------------------------------------------------------------------------

pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 unless it is an assignment of the entire amount of such assignor’s
Commitment, (iii) each such assignment shall be to an Eligible Assignee,
(iv) each assignment made as a result of a demand by ACE pursuant to
Section 2.11 shall be arranged by ACE after consultation with the Administrative
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Bank under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Bank under this Agreement, (v) no Bank shall be obligated to make any
such assignment as a result of a demand by ACE pursuant to Section 2.11 unless
and until such Bank shall have received one or more payments from either ACE or
other Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances made by such Bank, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Bank under this Agreement, (vi) as a result of
such assignment, ACE shall not be subject to additional amounts under
Section 2.06 or 2.08 and (vii) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank, hereunder and (ii) the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.06, 2.08 and 8.04
to the extent any claim thereunder relates to an event arising prior to such
assignment and any other rights that are expressly provided hereunder to
survive) and be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the remaining portion of an
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Bank assignor
thereunder and each assignee thereunder confirm to and agree with each other and
the other parties thereto and hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document or any other instrument
or document furnished pursuant thereto; (ii) such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of ACE or the performance or observance by ACE of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will,

 

29



--------------------------------------------------------------------------------

independently and without reliance upon the Administrative Agent, such assigning
Bank or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Bank.

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of ACE, shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment Amount of, and principal amount of the Advances owing to,
each Bank from time to time (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and ACE, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register as a Bank hereunder for all purposes of this Agreement.
The Register shall be available for inspection by ACE or any Bank at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a completed Assignment and Acceptance executed by an
assigning Bank and an assignee, the Administrative Agent shall (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to ACE and to the parties to such
Assignment and Acceptance.

(f) Each Bank may sell participations to one or more Persons (other than ACE or
any of its Affiliates) in or to all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment, its LOC
Participating Interests and the Advances owing to it; provided that (i) such
Bank’s obligations under this Agreement (including its Commitment and its LOC
Participating Interests) shall remain unchanged, (ii) such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) ACE, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement and (iv) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by ACE
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, reimbursement obligations or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the reimbursement obligations or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation. Each Bank
shall, as agent of ACE solely for the purposes of this Section 8.07, record in
book entries maintained by such Bank, the name and amount of the participating
interest of each Person entitled to receive payments in respect of any
participating interests sold pursuant to this Section 8.07.

 

30



--------------------------------------------------------------------------------

(g) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 8.07, disclose to the
assignee or participant or proposed assignee or participant any information
relating to ACE or any of its Subsidiaries furnished to such Bank by or on
behalf of ACE or any such Subsidiary; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Bank.

(h) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time create a security interest in all or any portion of its rights
under this Agreement (including the Advances owing to it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

8.08 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement (or any related agreement,
including any amendment hereto or waiver hereunder) by facsimile or e-mail (in a
pdf or similar file) shall be effective as delivery of an original executed
counterpart of this Agreement (or such related agreement).

8.09 No Liability of the Issuing Bank. ACE assumes all risks of the acts or
omissions of any beneficiary or transferee of any LOC with respect to its use of
such LOC. Neither the Issuing Bank nor any of its officers, directors, employees
or agents shall be liable or responsible for: (a) the use that may be made of
any LOC or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the Issuing
Bank against presentation of documents that do not strictly comply with the
terms of an LOC, including failure of any documents to bear any reference or
adequate reference to the LOC; or (d) any other circumstances whatsoever in
making or failing to make payment under any LOC, except that ACE shall have a
claim against the Issuing Bank, and the Issuing Bank shall be liable to ACE, to
the extent of any direct, but not consequential, damages suffered by ACE that
ACE proves were caused by (i) the Issuing Bank’s willful misconduct or gross
negligence as determined in a final, non-appealable judgment by a court of
competent jurisdiction in determining whether documents presented under any LOC
comply with the terms of the LOC or (ii) the Issuing Bank’s willful failure to
make lawful payment under an LOC after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the LOC. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

8.10 Confidentiality. Neither the Administrative Agent nor any Bank shall
disclose any Confidential Information to any Person without the consent of ACE,
other than (a) to the Administrative Agent’s or such Bank’s Affiliates and their
officers, directors, employees, agents and advisors, to actual or prospective
Eligible Assignees and participants, and to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement, and
in each case then

 

31



--------------------------------------------------------------------------------

only on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) as requested or required by any state, federal or foreign
authority or examiner regulating such Bank or pursuant to any request of any
self-regulatory body having or claiming authority to regulate or oversee any
aspect of a Bank’s business or that of any of its Affiliates and (d) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to ACE and its Subsidiaries received by it
from such Bank.

8.11 Jurisdiction, Etc. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York state court or federal court of the United States
of America sitting in the Borough of Manhattan in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York state court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

(a) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York state or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court sitting in the Borough of Manhattan in New York
City.

(b) ACE hereby irrevocably appoints Mayer Brown LLP, with offices on the Closing
Date at 1675 Broadway, New York, New York, 10019, USA as its agent to receive,
accept and acknowledge for and on its behalf services of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. If for any reason such agent shall cease to be available to act
as such, ACE agrees to promptly designate a new agent satisfactory to the
Administrative Agent in the Borough of Manhattan, The City of New York, to
receive, accept and acknowledge for and on its behalf service of any legal
process, summons, notice or document that may be served in any such action or
proceeding pursuant to the terms of this Section 8.11. In the event that ACE
shall fail to designate such new agent, service of process in any such action or
proceeding may be made on ACE by the mailing of copies thereof by express or
overnight mail or courier, postage prepaid, to ACE at its address set forth
opposite its signature below.

8.12 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

32



--------------------------------------------------------------------------------

8.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY BANK
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

8.14 Disclosure of Information. ACE agrees and consents to the Administrative
Agent’s disclosure of information relating to this transaction to Gold Sheets
and other similar bank trade publications. Such information will consist of deal
terms and other information customarily found in such publications. ACE shall
have the right to review and approve any such disclosure made by the
Administrative Agent before such disclosure is made (such approval not to be
unreasonably withheld).

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ACE LIMITED By:  

/s/ Paul Medini

Name:   Paul Medini Title:   Chief Accounting Officer By:  

/s/ Robert Cusumano

Name:   Robert Cusumano Title:   General Counsel and Secretary Address:
Bärengasse 32 CH-8001 Zürich Switzerland Fax: +41 (0) 43 456 76 01

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, as Issuing Bank and
as the sole initial Bank By:  

/s/ Suzanne Greenberg

Name:   Suzanne Greenberg Title:   Director By:  

/s/ Gad Caspy

Name:   Gad Caspy Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENT AMOUNTS

 

Deutsche Bank AG New York Branch

   $ 500,000,000

Total

   $ 500,000,000



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE dated as of                         , 20     between
                                         (the “Assignor”) and
                                         (the “Assignee”), and [consented to
and] accepted by Deutsche Bank AG, New York Branch, as administrative agent (the
“Administrative Agent”)[, and ACE Limited (“ACE”)].

W I T N E S S E T H

WHEREAS, this Assignment and Acceptance (the “Agreement”) relates to the Credit
Agreement dated as of June 16, 2009 among ACE, the Assignor and the other Banks
party thereto, and the Administrative Agent, providing for an unsecured letter
of credit facility for the benefit of ACE (as amended or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a commitment
to participate in LOCs and make Advances to ACE in an aggregate principal amount
at any time outstanding not to exceed $                    ;

WHEREAS, LOCs with a total amount available for drawing thereunder of
$                     are outstanding at the date hereof;

WHEREAS, Advances made to ACE by the Assignor under the Credit Agreement in the
aggregate principal amount of $                     are outstanding at the date
hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement and the other Loan Documents in respect
of a portion of its Commitment thereunder in an amount equal to
$                     (the “Assigned Amount”), together with a corresponding
portion of its outstanding LOC Participating Interests, and Advances, if any,
and the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit Agreement.

2. Assignment. The Assignor hereby assigns and sells to the Assignee all of the
rights of the Assignor under the Credit Agreement and the other Loan Documents
to the extent of the Assigned Amount, and the Assignee hereby accepts such
assignment from the Assignor and assumes all of the obligations of the Assignor
under the Credit Agreement to the extent of the Assigned Amount, including the
outstanding LOC Participating Interests and the amount of the Advances, if any,
outstanding at the date hereof. Upon the execution and delivery hereof by the
Assignor, the Assignee[, the Administrative Agent and ACE] and the payment of
the amounts specified in Section 3 required to be paid on the date hereof
(i) the Assignee shall, as of the date



--------------------------------------------------------------------------------

hereof, succeed to the rights and be obligated to perform the obligations of a
Bank under the Credit Agreement with an Commitment Amount (in addition to any
Commitment Amount theretofore held by it) equal to the Assigned Amount, and
(ii) the Commitment Amount of the Assignor shall, as of the date hereof, be
reduced by a like amount and the Assignor shall be released from its obligations
under the Credit Agreement to the extent such obligations have been assumed by
the Assignee. The assignment provided for herein shall be without recourse to
the Assignor.

3. Payments. As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof the
amount heretofore agreed between them.1 The parties hereto agree that fees
accrued to the date hereof in respect of the Assigned Amount are for the account
of the Assignor and fees accruing from the date hereof are for the account of
the Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

4. Consent of the Administrative Agent and ACE. Pursuant to the Credit
Agreement, this Agreement is conditioned upon the consent of the Administrative
Agent and, so long as no Default has occurred and is continuing, ACE. The
execution of this Agreement by the Administrative Agent and, if applicable, ACE
is evidence of this consent.

5. Non-Reliance on Assignor. The Assignor makes no representation or warranty in
connection with, and shall have no responsibility with respect to, the solvency,
financial condition or statements of ACE or any of its Subsidiaries, or the
validity and enforceability of the obligations of ACE or any of its Subsidiaries
in respect of any Loan Document. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of ACE and its Subsidiaries.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

7. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Remainder of page intentionally left blank.]

 

1 Amount should combine the principal amount of any Advances made by the
Assignor together with accrued interest and breakage compensation, if any, to be
paid by the Assignee, net of any portion of any upfront fee to be paid by the
Assignor to the Assignee. It may be preferable in an appropriate case to specify
these amounts generically or by formula rather than as a fixed sum.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR]   By:  

 

  Title:  

 

  [ASSIGNEE]   By:  

 

  Title:  

 

  [ACE LIMITED]   By:  

 

  Title:  

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent   By:  

 

  Title:  

 

  ]



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF LETTER OF CREDIT (NO REINSURANCE TRUST)

IRREVOCABLE STANDBY LETTER OF CREDIT

 

For internal identification purposes only.     [Beneficiary Information],  
Effective Date: [DATE OF ISSUANCE] [ADDRESS]         Letter of Credit No.:
DBS-                

At the request of [ACE Limited or ACE Subsidiary] on behalf, and for the benefit
of [Beneficiary], for the account of [ACE Limited], we, Deutsche Bank AG New
York Branch, hereby issue this irrevocable Letter of Credit No.
DBS-                 in your favor as beneficiary available for an aggregate
amount up to the maximum amount of US$                 (                        
United States Dollars), effective as of the date first set forth above and
expiring at our office located at 60 Wall Street, New York, New York 10005,
Attention Global Loan Operations, Standby Letter of Credit Unit, MS NYC60-0629
or such other office in the United States as we shall notify you in writing, on
the Expiration Date (as defined below).

Funds under this Letter of Credit are available to you on or prior to the
Expiration Date as then in effect against your sight draft(s) drawn on us,
signed by your duly authorized officer, bearing the clause “Drawn under Letter
of Credit No. DBS-                .” Partial and multiple drawings are
permitted. All drafts must be presented to us at our address at 60 Wall Street,
New York, New York 10005, Attention Global Loan Operations, Standby Letter of
Credit Unit or such other office in the United States as we shall notify you in
writing, in one lot along with this original Letter of Credit and amendments
hereto, if any.

This Letter of Credit sets forth in full the terms of our undertaking to you
and, except as expressly set forth herein, is not subject to any condition or
qualifications. Such undertaking to you shall not in any way be modified,
amended or amplified by reference to any document or instrument referred to
herein or in which this Letter of Credit is referred to or to which this Letter
of Credit relates and any such reference shall not be deemed to incorporate
herein by reference any document or instrument. Our obligations under this
Letter of Credit are in no way contingent upon reimbursement of this Letter of
Credit.

This Letter of Credit may expire or be extended from time to time as provided in
the immediately succeeding paragraph.

[In the event that we notify you in writing no later than the thirtieth
(30th) day prior to the Expiration Date then in effect that we elect not to
extend this Letter of Credit, then] this Letter of Credit shall expire on the
Expiration Date [then in effect. In the event that we fail to notify you in
writing prior to such thirtieth (30th) day preceding to the Expiration Date then
in effect that we have elected not to extend the Letter of Credit, or such
notice fails to meet the requirements of this paragraph, this Letter of Credit
shall be automatically extended for a period of one year from the Expiration
Date then in effect.]2 Notwithstanding the foregoing, this Letter of Credit
shall expire prior to the Expiration Date then in effect on the thirtieth
(30th) day following the date on which Deutsche Bank AG, New York Branch
furnishes to you a written “Notice of Credit Event” substantially in form of
Exhibit A hereto.

 

2 Insert bracketed language in this paragraph if the LOC is to be “yearly
renewable”. Otherwise, delete bracketed language.



--------------------------------------------------------------------------------

“Expiration Date” means the earlier of (i) [insert DATE not later than the fifth
(5th) Business Day prior to the date on which the aggregate Credit Exposure
(including this LOC) would exceed the aggregate LOC Availability Amount
scheduled to be outstanding at any time during such period if this LOC remained
outstanding on such date]3/[insert DATE that is 1 year from the Effective Date,
or, if this Letter of Credit is extended from time to time as provided in the
immediately preceding paragraph, the latest date to which this Letter of Credit
is extended]4 or (ii) the thirtieth (30th) calendar day following the date on
which Deutsche Bank AG, New York Branch furnishes to you a written “Notice of
Credit Event” substantially in form of Exhibit A hereto, if applicable.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600 (“UCP 600”). If this Letter of Credit expires during an
interruption of business as described in Article 36 of UCP 600, we hereby
specifically agree to effect payment if this Letter of Credit is drawn upon
within three (3) business days after our resumption of business.

Except in the case of sight drafts presented under this Letter of Credit, all
notices provided for in this Letter of Credit shall be in writing and delivered
by overnight courier service or certified mail, return receipt requested. All
notices given hereunder shall be deemed to have been given on the date of
receipt.

 

Yours faithfully, Deutsche Bank AG New York Branch

 

   

 

Authorized Signature     Authorized Signature

 

3 Insert this clause to the extent such LOC is not to be issued on a
yearly-renewable basis.

4 Insert this clause to the extent such LOC is to be issued on a
yearly-renewable basis.



--------------------------------------------------------------------------------

Exhibit A

to Form of Letter of Credit (No Reinsurance Trust)

FORM OF NOTICE OF CREDIT EVENT

[DATE]

[Beneficiary Name]

[Address]

Attention: [    ]

Ladies, Gentlemen:

Reference is hereby made to that certain Letter of Credit No. [    ] (the
“Applicable LOC”), with an Effective Date as of                     , 20    ,
issued by Deutsche Bank AG, New York Branch for the account of [ACE Limited].

The undersigned, on behalf of Deutsche Bank AG, New York Branch, hereby
certifies to you that the following statements are true and accurate:

1. The undersigned is an Authorized Representative of Deutsche Bank AG, New York
Branch and has full power and authority to execute and deliver this Notice of
Credit Event.

2. A Credit Event which constitutes a “Failure to Pay” or a “Bankruptcy” event
(as each such term is defined in the 2003 ISDA Credit Derivatives definitions or
any applicable successor definitions) has occurred and is presently continuing
with respect to the senior unsecured obligations of [ACE Limited].

You are hereby notified that, pursuant to its terms, the Applicable LOC will
expire as of [INSERT DATE 30 DAYS FOLLOWING NOTICE DATE], being the thirtieth
(30th) calendar day following the date of this Notice of Credit Event.

IN WITNESS WHEREOF, Deutsche Bank AG, New York Branch has executed and delivered
this Notice of Credit Event as of the      day of                     , 20    .

 

Deutsche Bank AG, New York Branch By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF LETTER OF CREDIT (REINSURANCE TRUST)

IRREVOCABLE STANDBY LETTER OF CREDIT

 

For internal identification purposes only.     [Beneficiary Information],   
Effective Date: [DATE OF ISSUANCE] [TRUSTEE NAME]      As Reinsurance Trustee of
[    ]      Reinsurance Trust      [ADDRESS]           Letter of Credit No.:
DBS-                

At the request of [ACE Limited or ACE Subsidiary] on behalf, and for the benefit
of [Beneficiary], for the account of [ACE Limited], we, Deutsche Bank AG New
York Branch, hereby issue this irrevocable Letter of Credit No.
DBS-                 in your favor as beneficiary available for an aggregate
amount up to the maximum amount of US$                
(                                 United States Dollars), effective as of the
date first set forth above and expiring at our office located at 60 Wall Street,
New York, New York 10005, Attention Global Loan Operations, Standby Letter of
Credit Unit, MS NYC60-0629 or such other office in the United States as we shall
notify you in writing, on the Expiration Date (as defined below).

Funds under this Letter of Credit are available to you on or prior to the
Expiration Date as then in effect against your sight draft(s) drawn on us,
signed by your duly authorized officer, bearing the clause “Drawn under Letter
of Credit No. DBS-                .” Partial and multiple drawings are
permitted. All drafts must be presented to us at our address at 60 Wall Street,
New York, New York 10005, Attention Global Loan Operations, Standby Letter of
Credit Unit or such other office in the United States as we shall notify you in
writing, in one lot along with this original Letter of Credit and amendments
hereto, if any.

This Letter of Credit sets forth in full the terms of our undertaking to you
and, except as expressly set forth herein, is not subject to any condition or
qualifications. Such undertaking to you shall not in any way be modified,
amended or amplified by reference to any document or instrument referred to
herein or in which this Letter of Credit is referred to or to which this Letter
of Credit relates and any such reference shall not be deemed to incorporate
herein by reference any document or instrument. Our obligations under this
Letter of Credit are in no way contingent upon reimbursement of this Letter of
Credit.

This Letter of Credit may expire or be extended from time to time as provided in
the immediately succeeding paragraph.

[In the event that we notify you in writing no later than the thirtieth
(30th) day prior to the Expiration Date then in effect that we elect not to
extend this Letter of Credit, then] this Letter of Credit shall expire on the
Expiration Date [then in effect. In the event that we fail to notify you in
writing prior to such thirtieth (30th) day preceding the Expiration Date then in
effect that we have elected not to extend the Letter of Credit, or such notice
fails to meet the requirements of this paragraph, this Letter of Credit shall be
automatically extended for a period of one year from the Expiration Date then in
effect]5.

“Expiration Date” means [insert DATE not later than the fifth (5th) Business Day
prior to the date on which the aggregate Credit Exposure (including this LOC)
would exceed the aggregate LOC

 

5 Insert bracketed language in this paragraph if the LOC is to be “yearly
renewable”. Otherwise, delete bracketed language.



--------------------------------------------------------------------------------

Availability Amount scheduled to be outstanding at any time during such period
if this LOC remained outstanding on such date]6/[insert DATE that is 1 year from
the Effective Date, or, if this Letter of Credit is extended from time to time
as provided in the immediately preceding paragraph, the latest date to which
this Letter of Credit is extended]7.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600 (“UCP 600”). If this Letter of Credit expires during an
interruption of business as described in Article 36 of UCP 600, we hereby
specifically agree to effect payment if this Letter of Credit is drawn upon
within three (3) business days after our resumption of business.

Except in the case of sight drafts presented under this Letter of Credit, all
notices provided for in this Letter of Credit shall be in writing and delivered
by overnight courier service or certified mail, return receipt requested. All
notices given hereunder shall be deemed to have been given on the date of
receipt.

 

Yours faithfully, Deutsche Bank AG New York Branch    

 

   

 

Authorized Signature     Authorized Signature

 

6 Insert this clause to the extent such LOC is not to be issued on a
yearly-renewable basis.

7 Insert this clause to the extent such LOC is to be issued on a
yearly-renewable basis.



--------------------------------------------------------------------------------

EXHIBIT C

REINSURANCE TRUST AGREEMENT (EXCERPT)

. . . . .

3. Letters of Credit.

(a) On the Effective Date, the Grantor will provide to the Trustee to be held in
the Trust Account one or more letters of credit issued by Deutsche Bank AG, New
York Branch (each a “Letter of Credit”). On the Effective Date and from time to
time thereafter, the Grantor may provide to the Trustee to be held in the Trust
Account additional Letters of Credit

(b) Any Letter of Credit provided by the Grantor to the Trustee to be held in
the Trust Account may be drawn upon by the Trustee pursuant to a Withdrawal
Notice from the Beneficiary only when the proceeds of such draw will be utilized
for one or more of the following purposes:

(i) For the purposes set forth in [applicable section] of this Agreement; or

(ii) In the event a Letter of Credit will expire without renewal or be reduced
or replaced by another Letter of Credit for a reduced amount and where all or
part of the Grantor’s obligations under the Reinsurance Agreement remain
unliquidated and undischarged ten (10) days prior to the termination date of
such Letter of Credit, to draw down the full amount of the Letter of Credit to
the extent that such obligations have not yet been funded by the Grantor and
exceed the amount of Assets and other Letters of Credit in the Trust Account
(including any reduced or replacement Letters of Credit), and deposit those
amounts in the Trust Account for the purposes set forth in [applicable section]
of this Agreement.

. . . . . .

(d) Upon receipt by the Trustee of a written “Notice of Credit Event,”
substantially in the form of Exhibit B, from either the Beneficiary or Deutsche
Bank AG, New York Branch, the Beneficiary hereby authorizes and directs the
Trustee to draw in full all Letters of Credit then in the Trust Account and
deposit the proceeds thereof into the Trust Account. The Beneficiary shall apply
such proceeds in a manner consistent with the terms of Section [    ]. On the
Effective Date, the Beneficiary will furnish to the Trustee an incumbency
certificate duly executed by an authorized representative of Deutsche Bank AG,
New York Branch, setting forth the name[s] and specimen signature[s] of any
officer of Deutsche Bank AG, New York Branch, authorized to issue a Notice of
Credit Event to the Trustee under this Agreement.

(e) Notwithstanding the preceding provisions of this Section 3, the Trustee
shall have no responsibility to determine whether the Trustee should draw upon a
Letter of Credit and the Trustee shall draw upon a Letter of Credit only upon
the written direction of the Beneficiary or Deutsche Bank AG, New York Branch,
pursuant to Section 3(d) or as otherwise provided herein, and the Trustee shall
have no responsibility whatsoever to determine that any Assets withdrawn from
the Trust Account pursuant to this Section 3 will be used and applied in the
manner contemplated by this Agreement.

(f) No provision of this Agreement relating to the Letter of Credit may be
amended, modified, removed or waived without the prior written consent of the
Trustee, the Beneficiary, the Grantor and Deutsche Bank AG, New York Branch.

. . . . .



--------------------------------------------------------------------------------

Exhibit B

to Reinsurance Trust Agreement (excerpt)

FORM OF NOTICE OF CREDIT EVENT

[TRUSTEE NAME]

[TRUSTEE ADDRESS]

Attention: [•]

Ladies, Gentlemen:

Reference is hereby made to that certain Trust Agreement dated as of [•], by and
among [•] (the “Trustee”), [•] (the “Grantor”) and [•] (the “Beneficiary”) (the
“Trust Agreement”). All terms used herein without definition shall have the
meanings in the Trust Agreement.

The undersigned, on behalf of [Deutsche Bank AG, New York Branch]/[the
Beneficiary], hereby certifies to the Trustee and other Parties that the
following statements are true and accurate:

1. The undersigned is an Authorized Representative of [Deutsche Bank AG, New
York Branch]/[the Beneficiary] and has full power and authority to execute and
deliver this Notice of Credit Event.

2. A Credit Event which constitutes a “Failure to Pay” or a “Bankruptcy” event
(as each such term is defined in the 2003 ISDA Credit Derivatives definitions)
has occurred and is presently continuing with respect to the senior unsecured
obligations of ACE (as defined in the Credit Agreement, dated as of June 16,
2009).

Immediately upon receipt of this Notice of Credit Event by the Trustee, the
Trustee is hereby directed, pursuant to the terms of Section 3(d) of the Trust
Agreement, to draw in full all Letters of Credit then in the Trust Account and
deposit the proceeds thereof into the Trust Account.

IN WITNESS WHEREOF, [Deutsche Bank AG, New York Branch]/[the Beneficiary] has
executed and delivered this Notice of Credit Event as of the      day of
                    , 20    .

 

[Deutsche Bank AG, New York Branch]/[Beneficiary] By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOC APPLICATION

 

To:   Deutsche Bank AG, New York Branch   Loan Operations, Letter of Credit   60
Wall Street, 9th Floor   New York, NY 10005   Attention:   Everadus (Joe) Rozing
  Telephone:   (212) 250-1014   Facsimile:   (212) 797-0403:   Electronic Mail:
everardus.rozing@db.com CC:   Deutsche Bank Securities, Inc.   60 Wall Street  
New York, NY 10005   Attention:   Debt Capital Markets, Craig Wenzel  
Facsimile:   (212) 797-2202   Electronic Mail: craig.wenzel@db.com

Ladies and Gentlemen:

This notice shall constitute a “Request for Issuance” of a Letter of Credit
pursuant to Section 2.02(a) of the U.S.$500,000,000 Credit Agreement dated as of
June 16, 2009 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among ACE Limited, as Borrower thereunder, the Banks from
time to time named therein, and Deutsche Bank AG, New York Branch, as Issuing
Bank and Administrative Agent thereunder. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

The undersigned hereby requests that the Issuing Bank issue a Letter of Credit
in the form of Exhibit [B-1]/[B-2] to the Credit Agreement8 for the account of
the Borrower on [•]9 in the aggregate Available Amount of [•]10. The beneficiary
of the requested Letter of Credit will be [INSERT NAME AND ADDRESS OF
BENEFICIARY]/[as Reinsurance Trustee of the [•],]11. Such Letter of Credit will
be in support of [•]12 and will have a stated expiration date of [•] 13 and will
have a stated effective date of [•].14 [The undersigned hereby represents and
warrants to the Issuing Bank that, upon issuance of such Letter of Credit, such
Letter of Credit shall be immediately deposited into a reinsurance trust account
governed by a reinsurance trust agreement by and among the applicable grantor,
the applicable

 

8 Insert Exhibit B-1 if the Letter of Credit is to be held outside of a
Reinsurance Trust Account. Insert Exhibit B-2 if the Letter of Credit is to be
held in a Reinsurance Trust Account; provided, that proviso (g) in the first
sentence of Section 2.01 also must be satisfied for use of Exhibit B-2.

9

Insert proposed date of issuance, which must be a Business Day and must be no
earlier than the third (3rd) Business Day following receipt by the Issuing Bank
of the Request for Issuance.

10 Insert Available Amount in USD of the Letter of Credit.

11 Insert bracketed text if the Letter of Credit is to be held in a Reinsurance
Trust Account.

12 Insert brief description of obligation to be supported by the Letter of
Credit.

13

Insert date which cannot be later than the third (3rd) Business Day prior to the
maturity date of the LOC Availability Amount corresponding to LOCs of such
series.

14 Insert issuance date or, if different, the effective date.



--------------------------------------------------------------------------------

beneficiary of the reinsurance trust account, the applicable reinsurance
trustee, the Issuing Bank and the Administrative Agent, in form and substance
satisfactory to the Issuing Bank and Administrative Agent and containing terms
substantially similar to those set forth on Exhibit C to the Credit
Agreement.]15

 

ACE LIMITED

 

Name: Title:

 

15 Insert bracketed text to the extent a Letter of Credit in the form of Exhibit
B-2 is requested.



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF OPINION OF NIEDERER KRAFT & FREY AG



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF OPINION OF MAYER BROWN LLP